Citation Nr: 0003469	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to a disability rating in excess of zero (0) 
percent for a left ankle disorder, from February 5, 1993, to 
February 24, 1997.  

2.  Entitlement to a disability rating in excess of 10 
percent for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active military service from March 3, 1978, 
to May 25 1982, and from May 26, 1982, to December 25 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Roanoke 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a left ankle 
disorder.  The veteran appealed this decision to the Board.

In a July 1996 decision, the Board remanded the issue to the 
RO for further development, to include a medical examination.  
In an April 1997 rating decision, the RO granted service 
connection for a left ankle disorder, and assigned a 10 
percent disability rating, effective from February 25, 1997, 
the date of the VA examination.  In a notice of disagreement 
(NOD), received in June 1997, the veteran indicated that he 
was seeking an increased rating and an earlier effective 
date.  

In March 1998, the Board remanded the case to the RO for a 
second time, to comply with certain procedural requirements 
arising out of recent precedent decisions of the United 
States Court of Appeals for Veterans Claims and the United 
States Court of Appeals for the Federal Circuit.  The Board 
is satisfied that the requested development has been 
accomplished, and will address the merits of the claim in the 
decision that follows.  As explained in greater detail below, 
the Board has recharacterized the issues as noted on the 
initial page of this decision.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's initial claim for service connection and 
compensation benefits for a left ankle disorder was received 
by the RO on February 5, 1993.  

3.  Slight limitation of motion of the veteran's left ankle 
was first demonstrated upon VA examination on February 25, 
1997; the medical evidence of record does not show the 
presence of any compensable symptoms of the left ankle prior 
to that time.  

4.  The veteran's left ankle disorder is characterized by 
slight limitation of motion and point tenderness; no 
additional factors affecting limitation of motion were 
indicated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of zero (0) percent 
for a left ankle disorder, from February 5, 1993, to February 
24, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (1999).  

2.  The criteria for a rating in excess of 10 percent for a 
left ankle disorder, from the date of the veteran's original 
claim for compensation, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran sprained his 
left ankle while playing basketball in October 1978.  
Numerous notations throughout 1979 indicate he complained of 
chronic left ankle pain.  In August 1979, an assessment was 
made of a possible chronic ligamentous strain to the left 
ankle.  Also in August 1979, a clinical record reported that 
the veteran had run into a shack with a motorcycle and was 
complaining of an injury to the right leg as a result.  There 
were no complaints regarding the left ankle after the 
accident.  Subsequent service medical records are negative 
for further complaints regarding the left ankle.  Upon the 
re-enlistment examination, in April 1982, all pertinent 
findings were negative.  A clinical record from March 1984 
reveals a sprain of the right ankle while playing basketball, 
but again there were no complaints regarding the left ankle.  

A medical record from the Maryland Division of Correction, 
dated in May 1989, indicates that the veteran was seen for 
complaints of pain in his left ankle.  There was no swelling 
present, and he walked without difficulty.  A subsequent 
record, dated in March 1991, noted a complaint of a twisted 
left ankle.  However, the veteran failed to show up for a 
scheduled appointment.  

At a VA orthopedic examination in February 1993, the veteran 
gave a history of two injuries to the left ankle.  At 
present, he complained of an "achy" pain in the left ankle.  
Running and changes in weather increased the pain.  Tylenol 
relieved the pain.  Clinical evaluation of the left ankle 
revealed no point tenderness or joint effusion.  The joint 
was stable.  There was no swelling or other deformity.  Range 
of motion of the left ankle consisted of plantar flexion to 
40 degrees, and dorsiflexion to 20 degrees.  Chronic pain of 
the left ankle was diagnosed.  

A private medical record from Wilford K. Gibson, M.D., dated 
in January 1997, indicated that the veteran was seen for 
complaints of pain and swelling in his left ankle.  He 
related that he had injured his ankle on two occasions in 
service, and had re-injured it in a motorcycle accident after 
his discharge.  Physical examination revealed that the 
veteran walked without a limp, and he did not need any aids 
for ambulating.  He was able to walk on his heels and toes.  
There was no tenderness medially; however, there was some 
diffuse tenderness along the anterior talofibular ligament 
laterally.  Anterior drawer was graded as 1+.  Talar tilt was 
negative.  Subtalar motion was full; and sensation was intact 
to light touch throughout the left foot.  Range of motion of 
the left ankle was plantar flexion to 40 degrees, and 
dorsiflexion to 20 degrees.  Probable ligamentous instability 
of the left ankle was diagnosed.  Ice, elevation, and oral 
steroids were prescribed for treatment.  

At a VA orthopedic examination in February 1997, the veteran 
related that he had injured his left ankle in service.  Two 
years later, he had reinjured it playing basketball, and it 
was injured a third time in a motorcycle accident after he 
was discharged from service.  At present, he  stated that he 
thought his left ankle was weaker than the right, and it 
ached in cold weather.  He was unable to run or play 
basketball anymore.  He wore an Ace bandage around the ankle.  
Clinical evaluation revealed that there was tenderness over 
the extensor surface of the left mid-foot and ankle.  There 
was no swelling or other deformity.  Range of motion was 
plantar flexion from 0 degrees to 35 degrees; dorsiflexion 
from 0 degrees to 10 degrees; pronation from 0 degrees to 30 
degrees; and supination from 0 degrees to 15 degrees.  X-rays 
showed no significant findings.  Tendonitis of the left 
ankle, with pain around the extensor tendon, was diagnosed.  
The examiner concluded that there was evidence of an injury 
to the veteran's left ankle during service, and also evidence 
of a motorcycle accident occurring after service, which added 
to the injury of the left ankle.  The examiner opined that 
the veteran's ankle injury was due to service and was 
aggravated by the later motorcycle injury.

The RO attempted to get further treatment records from the 
Marine Corps Air Station in El Toro, California, and the 
Naval Hospital in Santa Ana, California, in December 1998, 
pertaining to the veteran's motorcycle accident.  However, no 
response was received.  

The veteran was scheduled to testify at a personal hearing 
before a Member of the Board in Washington, DC, in September 
1999.  He failed to report on the appointed date.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him, as mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet.App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

The Board recognizes that the United States Court of Veterans 
Appeals has held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for service connection and disability compensation for 
a left ankle disorder has remained in appellate status since 
he filed an NOD as to the initial decision on his original 
claim.  Fenderson v. West, 12 Vet.App. 119, 125-26 (1999).  
Under the Court's holding in the latter case, a veteran may 
assert that his condition at the time of his original claim 
was worse than it was at a later stage of his appeal, and, 
where the record warrants it, VA may assign "staged 
ratings" to reflect different levels of disability during 
the pendency of the claim.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability;
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The rating decisions in the claims file reflect that the 
veteran's disability is, at present, evaluated under the 
provisions of Diagnostic Code (DC) 5271 of VA's Schedule for 
Rating Disabilities, at 38 C.F.R. § 4.71a.  DC 5271 pertains 
to "limitation of motion of the ankle."  Moderate 
limitation of motion of the ankle is assigned a 10 percent 
disability rating.  Marked limitation of motion of the ankle 
warrants a 20 percent disability rating.  This is the maximum 
rating available under that code.  

Ankylosis of the ankle, in less than 30 degrees of plantar 
flexion, warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, DC 5270.  Full range of motion of the ankle is 
measured from 0 degrees to 20 degrees dorsiflexion, and 0 
degrees to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, 
Plate II.  

The law provides that increased ratings are effective as of 
the date of receipt of claim, or date entitlement arose 
(i.e., when it is factually shown that the requirements for 
the increased rating are met), whichever is later; an 
exception to this rule is that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received by VA within one year after that date.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).


Initially, the Board notes that the veteran's claim for 
service connection and compensation for a left ankle disorder 
has remained in appellate status since it was initially filed 
on February 5, 1993.  During the course of the appellate 
process, service connection for a left ankle disorder was 
established, and a 10 percent rating was assigned effective 
February 25, 1997.  A noncompensable evaluation was assigned 
from the date of the claim up to the day before the VA 
examination that was conducted in February 1997.  The veteran 
has asserted that he is entitled to both an increased rating 
for the disability, and an earlier effective date for the 
assignment of the 10 percent (or higher) rating.  

As discussed above, Fenderson v. West, 12 Vet.App. 119, 125-
26 (1999), provides that VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
a claim.  In fact, the RO did assign staged ratings to the 
veteran's left ankle disorder in the April 1997 rating 
decision.  Therefore, the Board finds that, under the unique 
circumstances presented here, the issue of an earlier 
effective date for the assignment of a 10 percent rating for 
the veteran's left ankle disorder should properly be 
characterized as entitlement to rating in excess of zero 
percent for a left ankle disorder from the date of his claim, 
February 5, 1993, up to February 24, 1997, the day before the 
VA examination.  The second issue would then be entitlement 
to a rating in excess of 10 percent for the left ankle 
disorder, from the date he initially filed his claim.  

The Board finds that the veteran's left ankle disorder is 
appropriately rated under DC 5271.  However, in considering 
the first issue, the Board also finds that a rating in excess 
of 0 percent, from February 5, 1993, to February 24, 1997, 
may not be assigned.  At a VA examination in February 1993, 
clinical evaluation of the left ankle revealed full range of 
motion.  In addition, there was no swelling or deformity 
present.  A private medical record, dated in January 1997, 
also indicated that the veteran had full range of motion of 
the left ankle, and some diffuse tenderness along the 
anterior talofibular ligament.  Slight limitation of motion 
of the left ankle was first demonstrated upon VA examination 
in February 1997.  Based upon this evidence, as well as the 
veteran's complaints of pain, the RO assigned a 10 percent 
rating for the veteran's disability under DC 5271, effective 
from the date of the VA examination, February 25, 1997, in 
accordance with 38 C.F.R. § 3.400(o).  In essence, this was 
the earliest date on which it was factually ascertainable, 
from the record, that an increase in disability had occurred.  

Next, the Board concludes that a rating in excess of 10 
percent for the veteran's disability may not be assigned for 
any period of time during which his claim has been active 
and/or in appellate status.  At the most recent VA 
examination in February 1997, clinical evaluation revealed 
some tenderness over the extensor surface of the left mid-
foot and ankle.  Plantar flexion was to 35 degrees, 
dorsiflexion to 10 degrees, pronation to 30 degrees, and 
supination to 15 degrees.  X-rays did not demonstrate any 
significant abnormalities.  Based on this evidence, the Board 
concludes that the veteran's limitation of ankle motion would 
only be considered slight, and thereby noncompensable.  In 
light of the veteran's complaints of pain and discomfort, it 
appears that the RO considered DeLuca, supra, and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and found that, 
under 38 C.F.R. § 4.7, the veteran was entitled to the next 
higher rating of 10 percent under DC 5271.  Having carefully 
reviewed the claims file, we agree that the 10 percent rating 
is warranted.  We do not, however, discern that the level of 
pain and discomfort supports yet a higher evaluation at this 
time.  Hence, in view of the evidentiary record before us, it 
is the Board's judgment that the 10 percent rating currently 
assigned best reflects the veteran's service-connected left 
ankle disorder, from the time of the VA examination in 
February 1997, to the present, and that a higher rating was 
not warranted at any time during the course of the veteran's 
claim or his appeal.  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  However, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent hospitalization 
for his left ankle disability, nor is it shown that it 
markedly interferes with employment beyond the degree 
anticipated by the schedular rating.  

Finally, the Board notes that, in her November 1999 Informal 
Hearing Presentation, the veteran's representative asserted 
that the case should be remanded to the RO again pursuant to 
Stegall v. West, 11 Vet.App. 268 (1998).  In that case, the 
United States Court of Appeals for Veterans Claims held that 
the Board must remand any case in which there has been a 
failure to comply with directions in an earlier Board remand.  
The representative argues that the March 1998 remand required 
that the RO schedule the veteran for another VA examination.  
The Board respectfully disagrees.  The purpose of the March 
1998 remand was to obtain additional evidence pertaining to 
the veteran's motorcycle accident and to provide the veteran 
the opportunity to properly file his appeal.  The Board 
merely advised the RO to schedule another examination for the 
veteran if additional treatment records were obtained; a new 
examination was not required.  However, no additional 
treatment records were associated with the veteran's file, 
and such examination was unnecessary.  Moreover, to the 
extent that the representative argues that the February 1997 
examination failed to comply with the requirements of DeLuca, 
supra, as discussed above, the Board found the examination to 
be sufficient for rating purposes, and also found that DeLuca 
has not only been considered, but applied to the veteran's 
case.  Therefore, the Board concludes that no further 
findings were necessary.

With all due respect for the contentions of the 
representatative, we conclude that any further remand would 
only unnecessarily delay the resolution of the veteran's 
claims, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203, 207 (1999)
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support his assertions for a higher rating 
for his disability, from the time he filed his claim to the 
present.  As such, the Board concludes that the preponderance 
of the evidence is against the claim, and therefore, it 
remains denied.  

ORDER

A rating in excess of zero (0) percent for a left ankle 
disorder, effective from February 5, 1993, to February 24, 
1997, is denied.  

A rating in excess of 10 percent for a left ankle disorder, 
from the date of the veteran's original claim for 
compensation, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

